Citation Nr: 1610642	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of ischemic stroke.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for left knee arthritis.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for chronic fatigue syndrome.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

9.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The appellant served on active duty for training from October 1986 to March 1987 and had subsequent service in the Reserve and National Guard.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Maintenance Center (PMC) in Milwaukee, Wisconsin.  

In April 2012, the Board remanded the case so that a videoconference hearing could be scheduled.  In May 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  Additional evidence was subsequently submitted with a waiver of RO jurisdiction.  

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record in a June 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In addition to the paper claims folder, the Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA folders.  

The issue of entitlement to service connection for chronic fatigue syndrome is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The appellant is not shown to have chronic fatigue syndrome.  


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6(a), 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in April 2012, prior to the rating decision in question, VA notified the appellant of the evidence needed to substantiate a service connection claim, to include notice of the information he was responsible for providing and of the evidence VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist regarding the issue decided.  The claims folder contains service treatment records, VA records, private medical records and Social Security Administration (SSA) records.  The Board acknowledges it is remanding the other issues for additional development to verify the nature and dates of National Guard service.  As set forth below, the issue of service connection for chronic fatigue syndrome is being denied because there is no evidence of current disability.  Thus, there is no basis for deferring the issue pending the requested development.  

The appellant testified at a Board hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2015).  

Analysis

In June 2012, the RO denied service connection for chronic fatigue syndrome.  The appellant disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Active military service includes active duty, or any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

In order to establish service connection or service-connected aggravation for a present disability, the appellant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service treatment records are negative for any complaints or findings of chronic fatigue syndrome.  At the May 2014 hearing, the appellant testified that he was not sure if he had a diagnosis of chronic fatigue syndrome, but that he had fatigue when he got out of service in 2004.  

The Board has reviewed the medical evidence of record and is unable to find evidence confirming a diagnosis of chronic fatigue syndrome.  The Board acknowledges the appellant's contentions, but notes he is not competent to diagnose this disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In the absence of a current disability, service connection is not warranted.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2015).  


ORDER

Service connection for chronic fatigue syndrome is denied.  
REMAND

In June 2008, the RO in pertinent part denied service connection for a prostate disorder and a mental health condition and denied a TDIU.  In January 2010, the PMC denied entitlement to nonservice-connected pension benefits.  In April 2012, the RO denied service connection for PTSD, residuals of ischemic stroke, a low back condition, left knee arthritis, and a heart condition.  The appellant disagreed with the decisions and perfected this appeal.  The issues of entitlement to service connection for a mental health condition and for PTSD have been rephrased as an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appellant contends that the claimed disorders began during his periods of service or are otherwise related to same.  At the hearing, he testified that he had active service in October and November 2004 when he was called up as a recruiter.  He further testified that he got off early for medical reasons (stroke).  

Information in the claims folder shows the appellant had an initial period of active duty for training from October 1986 to March 1987.  He was in the Reserve from March 1987 to July 1994.  

A March 2004 Recommendation for Administrative Separation shows the appellant enlisted in the Navy Reserve in February 2003 with an EOS [end of obligated service] of February 2006.  At that time, total active service was listed as "0 year, 0 months, 0 days" and inactive service of "8 years, 1 month, 23 days".  Administrative remarks show he was discharged in November 2003 with a general discharge (under honorable conditions).  The reason for discharge was unsatisfactory performance in the Ready Reserve.  

A NGB Form 22, Report of Separation and Record of Service, shows he enlisted in the National Guard in September 2004 and was discharged in June 2005, again receiving a general discharge (under honorable conditions) for unsatisfactory participation.  

The appellant asserts that he served on "active duty" during his National Guard service.  An October 2004 Order shows the appellant was ordered to active duty for special work (ADSW).  The authority is listed as 38 U.S.C. § 502(f).  The dates of service are unclear as there are two orders both dated October 26, 2004.  One shows the period of ADSW from October 25, 2004 to an unidentified date in September 2005.  The other shows the period of service from October 25, 2004 to November 26, 2004.  

The referenced service records do not show the appellant was discharged due to medical disability as claimed.  Notwithstanding, the record contains a July 2008 letter from the Defense Finance and Accounting Service (DFAS) showing he received Special Separation Pay.  The date of payment was in January 2007 and the type was listed as "Disability Severance Pay (Code 71)".  

On review, the nature of the National Guard service is unclear.  That is, the Board is unable to determine the dates of ADSW or whether it constitutes active duty for training or active duty as claimed.  Further, it is unclear whether the appellant was discharged due to disability, and if so, what the disability was.  Efforts must be made to obtain and verify this information.  

At the hearing, the appellant testified that he had depression and was seeing a counselor at the Vet Center.  Efforts should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department (National Personnel Records Center (NPRC) or other appropriate agency) and ask them to (a) verify the dates the appellant served on ADSW during his period of National Guard service; and (b) verify whether this service was active duty for training or active service.  

2.  Contact DFAS and/or the service department (NPRC or other appropriate agency) and determine whether the appellant was discharged for medical disability and if so, what disability.  All records pertaining to any medical discharge should be requested.  

3.  Contact the appellant and ask him to identify dates and locations of any Vet Center treatment.  Request any identified records.  If an authorization for release is needed, it should be obtained from the appellant.  

4.  Regarding Federal records requested herein, follow the procedures set forth at 38 C.F.R. § 3.159(c)(2).  

5.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the appellant and his attorney should be provided a supplemental statement of the case.  An appropriate period of time should be given for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


